DETAILED ACTION
1.	This is in response to communications 06/17/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims  1-4, 7-12, 14-15, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Alrod et al. (US 2021/0383886 A1) and Koh (US 2020/0402553 A 1) are the closest prior art of record but they do not teach all the limitations of the claim 1, 11, and 15 (and dependent claims) as indicated in the following:
Regarding independent claim  1 (and dependent claims 2-4, 7-10), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for an apparatus comprising “…determine a bit of information for each memory cell in the set for each of the different integration times for the sensing results; and calibrate an integration time for at least one reference voltage of the one or more reference voltages based on the bit of information for each memory cell in the set for each of the different integration time…”
Regarding independent claim  11 (and dependent claims 12, 14), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for a method  comprising “…generating codewords for data stored in the group of the non-volatile memory cells based on the sensing results, including determining a page of information for each of the different integration times based on the sensing results, wherein the page of information comprises a bit for each memory cell in the group: and calibrating an integration time for each reference voltage in the set of reference voltages based on error metrics for the codewords, including calibrating a separate integration time for each reference voltage in the set of reference voltages based the page of information for each of the different integration times…”
Regarding independent claim 15 (and dependent claims 18-20), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for storage system comprising “…means for sensing the set of the memory cells for a plurality of integration times while the reference voltage is applied to the word line to generated a sensing result for each integration time of the plurality of integration times; means for searching for a valley between two of the threshold voltage distributions based on the sensing result for each integration time; and means for calibrating an integration time for the reference voltage based on a location of the valley…”
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 06/17/2022, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). Specially, since prior art of record do not teach limitations described in details above. 
Based on previous amendments and arguments, all other objections and rejections withdrawn (if any applicable) and the application is in condition for allowance as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825